   Marie-Ann Greenberg, MAG-1284
   Marie-Ann Greenberg, Standing Trustee
   30 TWO BRIDGES ROAD
   SUITE 330
   FAIRFIELD, NJ 07004-1550
   973-227-2840
   Chapter 13 Standing Trustee
                                                                 UNITED STATES BANKRUPTCY COURT
                                                                 DISTRICT OF NEW JERSEY
   IN RE:
   RICHARD B MOORE                                               Case No.: 20-22758JKS

                                                                 HEARING DATE: 01/28/2021

                            TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN


    Marie-Ann Greenberg, the Chapter 13 Standing Trustee by way of objection to the Debtor's proposed
plan respectfully objects as follows:
        The Debtor has failed to provide or has provided a deficient valuation of the Debtor's property to the
    Standing Trustee, and is not cooperating with the Trustee in violation of 11 U.S.C. Section 521(a)(3).
           Specifically, Internet Valuation is not sufficient.
         The Debtor's Disposable Income has not been pledged for the entire Applicable Commitment Period
     in violation of 11 U.S.C. Section 1325(b)(1)(B).
           Specifically, need end date on debtor's 401k loan.

          Debtor has failed to provide proof of income.
           The debtor has failed to provide proof of current income. A paystub from debtor’s employer
           dated no later than two weeks prior to the 341 date must be submitted.


          Co-debtor / non filing spouse has failed to provide proof of income.
            Specifically,

           need current paystubs and 5/1/20 paystub from Universal Protection Job.
            Specifically,
           Failed to provide proof of current income. A paystub from employer dated no later than two
           weeks prior to the 341 date must be submitted.

           Failed to provide proof of income for the six months preceding the filing of this case.


      An amended Schedule E should be filed prior to confirmation of this matter.
      Schedule E fails to list DSO Recipient Address.
   WHEREFORE, Marie-Ann Greenberg, the Chapter 13 Standing Trustee prays that confirmation of the Debtor's
Chapter 13 plan in its present form be denied.


Dated: December 16, 2020                                   By:   /S/Marie-Ann Greenberg
                                                                 Marie-Ann Greenberg, Esquire
                                                                 Chapter 13 Standing Trustee
